Per Curiam.
The failure upon the termination of the trial to follow established procedure as to the form of judgment to be entered does not warrant an order made more than two months after the entry of the amended judgment herein vacating the judgment and amended judgment, it appearing that the real object in moving for the order was merely to procure an adjudication for costs. (Rosebrock Butter & Egg Co., Inc., v. Jorisch, 157 N. Y. Supp. 234.)
Judgments and order reversed, with ten dollars costs, and motion denied, with ten dollars costs.
All concur; present, Lydon, Levy and Callahan, JJ. '